MACY, Justice.
Appellants Leonard E. Rottman, Joan R. Rottman, David Rottman, Clarence Rott-man, Susan Rottman-Bahr, and D.C. Farms, a Wyoming corporation, (hereinafter the Rottmans) claim the district court abused its discretion when it adjusted the terms of the court-structured settlement reached between the Rottmans and Appel-lee Citizens National Bank & Trust Company of Torrington, Wyoming (hereinafter the bank).
We affirm.
This case began in November of 1987 when the bank sued various members of the Rottman family after they defaulted on several promissory notes totaling $744,-775.10. The bank also asked the district court to set aside numerous fraudulent transactions it alleged the Rottmans had made among themselves. After extended pretrial posturing, including a temporary restraining order, a writ of replevin, a contempt order, a withdrawal and substitution of counsel, a counterclaim, and a W.R.C.P. 11 motion for attorney’s fees and sanctions, the case went to trial in July of 1989.1
Part way into the trial, the Rottmans asked the district court to halt the trial and assist them in structuring a settlement with the bank. After extensive negotiations, the parties entered into a stipulated settlement agreement which provided, inter alia, that the clerk of court would turn over to the bank the $143,043.81 recovered from the Rottmans through replevin.2 Before the district court signed the stipulated settlement into judgment form, it was advised that the clerk held $12,305.78 less than the $143,043.81 the parties had stipulated to in reaching their settlement. After consulting with the parties, the district court included the following paragraph in its August 4, 1989, “Judgment by Stipulation and Order of the Court”:
4. Upon review of the stipulation, the Court finds that the parties and the Court understood the sum of $143,043.81 to be held by the Clerk of Court as described in paragraph 3(b) above;[3] *100however, the Court finds that such amount is overstated by $12,305.78 and the sum held by the Clerk to be paid over to the [bank] was actually only $130,-078.03. The Court determines and orders that the difference of $12,305.78 be corrected by payment under paragraph 3 above by an additional installment in the amount of $12,305.78 to be paid on or before November 13, 1989, without interest. For good cause shown, the Court will entertain a motion for extension of time for payment of said $12,305.78.
The Rottmans appeal this portion of the judgment and argue that they agreed to pay $110,000 4 to settle the case and that, therefore, it was an abuse of discretion for the district court to include the $12,305.78 difference in the judgment. The Rottmans do not dispute that the $110,000 payment was in addition to the stipulated $143,-043.81 held in replevin by the clerk.
We have outlined the components of the district court’s discretion:
“ ‘A court does not abuse its discretion unless it acts in a manner which exceeds the bounds of reason under the circumstances. In determining whether there has been an abuse of discretion, the ultimate issue is whether or not the court could reasonably conclude as it did. * * * ’ Martinez v. State, Wyo., 611 P.2d 831, 838 (1980).
[[Image here]]
“Judicial discretion is a composite of many things, among which are conclusions drawn from objective criteria; it means a sound judgment exercised with regard to what is right under the circumstances and without doing so arbitrarily or capriciously. Byerly v. Madsen, 41 Wash.App. 495, 704 P.2d 1236 (1985).
******
“ * * * Each case must be determined on its peculiar facts. * * * ” Martin v. State, Wyo., 720 P.2d 894, 896-897 (1986).
England v. Simmons, 728 P.2d 1137, 1140 (Wyo.1986).
We conclude that the Rottmans’ argument is, at best, creative. They agreed that the bank would receive a sum certain in exchange for dismissing the lawsuit. This sum included the $143,043.81 held in replevin plus the $110,000 to be paid in installments. Before the terms of the settlement were reduced to judgment, the parties learned of the $12,305.78 difference between what the parties stipulated to and what the clerk held. After consulting with both sides, the district court drafted the judgment so that it accurately embodied the terms of the parties’ settlement. Thus, the court ordered the Rottmans to pay the full amount stipulated to by the parties in settling their lawsuit. The district court simply gave effect to the terms of the parties’ stipulated settlement. The district court acted appropriately under the circumstances, and, consequently, there was no abuse of discretion.
Affirmed.
URBIGKIT, C.J., files a dissenting opinion.

. The case has lost none of its acrimonious flavor; another W.R.C.P. 11 motion for attorney sanctions has been filed in this appeal.


. The parties agreed that, in addition to the $143,043.81 recovered by the bank through re-plevin, the bank would receive $110,000, to be paid by the Rottmans in installments.


.Paragraph 3(b) stated that the bank was to receive the following sum:
*100$143,043.81 recovered by replevin in this action and paid to the Clerk of Court, which sum shall be paid over to the [bank], together with any accumulated interest on said deposit.


. See supra note 2.